17 A.3d 1172 (2011)
Charles F. GREEN and Jane C. Green, Plaintiffs Below, Appellants,
v.
Joel E. TEMPLIN and Holly S. Templin, Defendants Below, Appellees,
v.
St. Edmond's Federal Savings Bank, Intervenor.
No. 479, 2010.
Supreme Court of Delaware.
Submitted: March 9, 2010.
Decided: March 24, 2011.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.
This 24th day of March 2011, the Court having considered this matter after oral arguments and on the briefs filed by the parties has determined that the final judgment of the Court of Chancery should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its well-reasoned decision dated July 13, 2010.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Court of Chancery be, and the same hereby is, AFFIRMED.
/s/ Randy J. Holland
Justice